Citation Nr: 1759098	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-10 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date prior to November 10, 2010, for the addition of the Veteran's spouse as a dependent to his compensation award. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The issues of service connection for hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran filed VA Form 21-686c, Declaration of Status of Dependents, on November 10, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to November 10, 2010, for the addition of the Veteran's dependent spouse to his compensation award are not met.  38 U.S.C. §§ 5110, 5124 (2012); 38 C.F.R. §§ 3.4 (b)(2), 3.204, 3.401 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

The Veteran's spouse has been added as a dependent to his compensation benefits effective November 10, 2010.  Payment began December 1, 2010, the first day of the month following his effective date.  He states his wife should be added to his benefits effective February 1, 2009, the day his combined compensation evaluation became 50 percent disabling.  See notice of disagreement received in January 2011.  He further indicated that he did not realize that he could add his wife to the award when his disability benefits were increased to 40 percent.  He asked that VA allow for "this initial error on [his] part to allow [him] the compensation that [he] was entitled to initially."  See VA Form 9 received in March 2014; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As in this case, an additional amount of compensation may be payable for a spouse where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4 (b)(2).  The effective date of the award of any benefit or any increase therein by reason of marriage shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the marriage.  See 38 U.S.C.A. § 5110 (n).  Applicable regulations state that additional compensation for a dependent is effective on the latest of: (1) the date of claim, (2) the date dependency arises or (3) the effective date of the qualifying disability rating provided evidence is received within 1 year of notification of such rating action.  See 38 C.F.R. § 3.401 (b). 

As noted above, the Veteran argues the effective date should be February 1, 2009, when his combined evaluation was increased to 50 percent.  The Board notes the date of such increase was actually January 9, 2009.  See October 2010 rating decision.  However, that aside, as the Veteran's previous rating action was in 2007, where the combined evaluation for compensation was increased to 40 percent, the latest of the possible applicable dates whereby additional compensation would be warranted would be the date of the claim.  In this regard, the Veteran was notified in December 2007 that veterans who have service-connected conditions rated as 30 percent (single or combined) or more disabling may receive an additional allowance for their dependents.  He was asked to complete VA Form 21-686c if he had any dependents, including a spouse, that meet the criteria outlined and submit the information within 60 days.  He was notified that if the form was not returned within one year from the date of the letter and it was found that he was entitled to an increase of benefits, VA would not be able to pay any back pay.  The Veteran did not submit the requested form until November 10, 2010, after his compensation was increased to 50 percent disabling.   

As VA Form 21-686c was not received within one year of VA's initial request, the date of claim is the date additional compensation is warranted.  See Id.   Accordingly, an earlier effective date prior to November 10, 2010, to add his wife to his award of benefits is not warranted.  38 U.S.C. § 5110 (n); 38 C.F.R. §§ 3.204, 3.400, 3.401.


 ORDER

An effective date prior to November 10, 2010, for the addition of the Veteran's dependent spouse to his compensation award is denied.


REMAND

The Veteran was afforded a VA examination in May 2011 and an addendum opinion was rendered in December 2011.  The examiner opined hearing loss disability and tinnitus were less likely related to noise exposure in service because hearing loss was within normal limits in both ears at enlistment and separation examinations, with no significant changes, and there was no evidence of tinnitus in the service treatment records or until 2011.  For this reason, the examiner additionally opined tinnitus was likely due to hearing loss and not due to noise exposure during service. 

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination did not provide sufficient rationale for the opinions expressed with regard to the issue of etiology hearing loss disability and tinnitus  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301(2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").

In basing the opinion primarily upon the lack of evidence of hearing loss and tinnitus in the Veteran's service treatment records, the examiner failed to provide a sufficient basis for the negative etiological opinion.  VA laws and regulations do not strictly require in-service complaint of, treatment for or diagnosis of hearing loss in order to establish entitlement to service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Furthermore, in establishing entitlement to service connection, it is not required that a hearing loss disability by the standards of 
38 C.F.R. § 3.385 have been demonstrated during service, or even in the case of sensorineural hearing loss in particular within the one-year presumptive period following discharge from service (as an organic disease of the nervous system), although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If, as here, there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service.  Ledford, 3 Vet. App. at 89.

Given the inadequacies in the VA examination and opinions, a remand is warranted in order to provide the Veteran with an additional VA examination that addresses the questions delineated below. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA audiological examination.  The electronic record, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the electronic record was reviewed.  All indicated tests and studies should be completed, including the Maryland CNC test and a pure tone audiometry test.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hearing loss disability and tinnitus had their clinical onset during active service or are any way related to his active duty service.  The examiner is also advised that the Veteran is not precluded from establishing service connection based solely on the facts that there was no evidence of tinnitus in service or that his hearing was within normal limits at time of separation from service.  Rather, a disability diagnosed after service may be service connected if the evidence nonetheless shows it is related to his service and not, instead, other causes (intercurrent causes).  If, however, in the examiner's opinion there is no basis for "delayed onset" hearing loss or tinnitus, then provide the medical authority for this conclusion.

The Veteran's military occupational specialties, his statements regarding the history of in-service noise exposure and continued problems with hearing loss and tinnitus since service, the objective medical findings upon entrance into and separation from his military service, as well as post service audiological evaluations, and any other pertinent clinical findings of record, must be considered and discussed.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


